    Case 20-00007-SMT   Doc 36    Filed 05/12/20 Entered 05/12/20 11:31:07   Desc Main
                                  Document Page 1 of 4
The document below is hereby signed.

Signed: May 11, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     DONETELLO KELLEY,                     )     Case No. 20-00007
                                           )     (Chapter 7)
                        Debtor.            )     Not for publication in
                                           )     West’s Bankruptcy Reporter.

                        MEMORANDUM DECISION AND ORDER
                DISMISSING DEBTOR’S MOTION TO REDEEM PROPERTY

          The debtor has filed a Motion to Redeem Property (Dkt. No.

     19) wherein he seeks to redeem his 2011 Dodge Durango pursuant to

     11 U.S.C. § 722.    The Motion is defective for several reasons,

     and, accordingly, will be dismissed.

          The debtor’s motion is procedurally defective.              First, LBR

     9013-1(b)(3) requires the filing and service with a motion of a

     notice of the opportunity to oppose the motion.             Second, because

     the motion initiates a contested matter,           Fed. R. Bankr. P. 9014

     requires that it be served as provided by Fed. R. Bankr. P. 7004.

     Rule 7004(b)(3) provides for service:

          Upon a domestic or foreign corporation or upon a
          partnership or other unincorporated association, by
          mailing a copy of the summons and complaint to the
          attention of an officer, a managing or general agent, or
          to any other agent authorized by appointment or by law to
Case 20-00007-SMT   Doc 36   Filed 05/12/20 Entered 05/12/20 11:31:07   Desc Main
                             Document Page 2 of 4


      receive service of process and, if the agent is one
      authorized by statute to receive service and the statute
      so requires, by also mailing a copy to the defendant.

The debtor attached the mailing matrix to his motion, but mailing

the Motion to the creditor itself does not suffice to satisfy

Rule 7004(b)(3).     Third, LBR 5005-3 requires a party to include a

certificate of service certifying the recipients, date, and

manner of service, and in the case of a non-attorney signing the

certificate of service, LBR 5005-3 requires an affidavit or a

certificate under penalty of perjury pursuant to 28 U.S.C. § 1746

which identifies the signer.1        Finally, the motion includes no

proposed order as required by LBR 9072-1.            Accordingly, the

debtor has failed to follow the rules of motion practice

applicable in this court.

      Moreover, even with the appropriate notice and proper

service, the court would not be able to grant the motion on the

papers because the debtor has not established the extent of the

secured creditor’s allowed secured claim.            Under § 722:

      An individual debtor may, whether or not the debtor has
      waived the right to redeem under this section, redeem
      tangible personal property intended primarily for
      personal, family, or household use, from a lien securing
      a dischargeable consumer debt, if such property is
      exempted under section 522 of this title or has been


      1
        The debtor’s certificate of service was undated and was
not an affidavit or a 28 U.S.C. § 1746 statement. It did not
reflect service with the motion of a notice of opportunity to
oppose the motion, and did not reflect service complying with
Rule 7004(b)(3). Service by first class mail suffices; service
by priority first class mail is not required.

                                       2
Case 20-00007-SMT   Doc 36    Filed 05/12/20 Entered 05/12/20 11:31:07   Desc Main
                              Document Page 3 of 4


      abandoned under section 554 of this title, by paying the
      holder of such lien the amount of the allowed secured
      claim of such holder that is secured by such lien in full
      at the time of redemption.

The extent of an allowed secured lien is governed by 11 U.S.C.

§ 506(a)(2), which provides that the value of “personal property

securing an allowed claim shall be determined based on the

replacement value of such property as of the date of the filing

of the petition without deduction for costs of sale or marketing”

and requires using “the price a retail merchant would charge for

the property . . . .”        The debtor’s Motion relies on the fair

market value of the vehicle, but the debtor does not indicate

whether the fair market value is based on retail merchant sales

(versus private sales) and does not indicate whether the

valuation was as of the date of the petition or some other date.

      In addition, the debtor represents in the Motion that he

“has obtained an estimate through Kelly [sic] Blue Book and

believes the fair market value of the property to be $7,677.00.”

However, he does not attach the Blue Book valuation page, and he

has failed to disclose any adjustments for condition he made to

the Blue Book value.         Accordingly, the court would not have been

able to rule on the merits of the Motion without further

evidence.   Moreover, the Motion then states: “The amount of the

allowed secured claim of said creditor has been or should be

fixed by the Court as the sum of $10,747.00.”              He offers no

explanation of the inconsistency between $7,677.00 and

                                        3
Case 20-00007-SMT                                                                                      Doc 36    Filed 05/12/20 Entered 05/12/20 11:31:07   Desc Main
                                                                                                                 Document Page 4 of 4


$10,747.00.

                              For all these reasons, it is

                              ORDERED that the debtor’s Motion to Redeem Property (Dkt.

No. 19) is DISMISSED without prejudice to the debtor filing an

amended motion to redeem property that establishes the

replacement value of the 2011 Dodge Durango at the time of the

petition date and is properly served pursuant to Fed. R. Bankr.

P. 9014 and 7004 and                                                                                            LBR 9013-1(b)(3).

                                                                                                                                     [Signed and dated above.]

Copies to: Debtor; Recipients of e-notification of filings;

Educational Systems Federal Credit Union
7500 Greenway Center Drive
Greenbelt, MD 20770




R:\Common\TeelSM\KLP\Valuation and Redemption\Order dismissing Mtn to Redeem_Donetello Kelley v3.wpd
                                                                                                                           4
